Citation Nr: 1815622	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-41 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, the Veteran had a personal hearing before the undersigned VLJ.


FINDING OF FACT

In resolving all doubt in the Veteran's favor, his tinnitus incepted while in service due to injuries incurred in combat. 


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2017).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is diagnosed with tinnitus by his private audiologist and by the VA examiner.  He further has testified to having tinnitus since the 1970's, which he attributes to his service.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds he has a present disability.

The Veteran has testified to traumatic noise exposure while in service.  During his service in Vietnam, he was on a flight crew in a helicopter and served as the chief door gunner.  The Board notes that he was also exposed to noise out of combat operations, as he was an instructor for the door gunnery in between his two tours in Vietnam.  He served in and around helicopters from 1969 to 1973.  He testified that he was provided with some hearing protection, however, it was not always effective and also had to be removed in order to complete many tasks.  For instance, his first ballistics helmet had integrated headphones and hearing protection, which did not work properly.  The helmets were connected to the helicopter, so he could not wear them if too far from the source.  He also said he did not always wear his helmet in instances where he had to jump off a helicopter to help a fellow soldier because it was bulky and interfered with his ability to quickly pick someone up and carry them.  He also said that a tuning fork was required to tune manned Gatlings, which required removal of hearing protection, and which was very high-pitched.  He testified that the sound of the tuning fork caused him to feel sick at the time and that some soldiers simply could not do the task for that reason.

He further testified that his tinnitus began sometime in the 1970s.  The Board notes he did not separate from service until 1982.

The Board notes the Veteran is a recipient of the Air Medal with V devise, which confirms participation in combat operations.  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154(b) (2012).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

The Board finds that the Veteran's testimony is competent, as he is capable of testifying to his own experiences, and credible, as it is consistent with the other evidence of record.  It is therefore probative.  The Board further finds that his testimony regarding incurrence and onset of tinnitus is consistent with the circumstances, conditions, and hardships of his service.  Id.  

The only evidence against service connection is the November 2012 VA examination.  The VA examiner opined against service connection based on a lack of complaints documented in service, without providing any comment regarding the Veteran's noise exposure; therefore, the Board finds this opinion of little probative weight.  Given his combat experiences, service connection is appropriate.  

Accordingly, service connection for tinnitus is granted.  


ORDER

Service connection is granted for tinnitus.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


